UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7820



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


JEFFREY DESHAE PRICE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
District Judge. (CR-01-176; CR-01-177; CR-01-192; CA-03-123)


Submitted:   January 23, 2004              Decided:    June 24, 2004


Before WIDENER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sue Ann Genrich Berry, BOWEN, BERRY & POWERS, Wilmington, North
Carolina, for Appellant. Clifton Thomas Barrett, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jeffrey Deshae Price seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies      this   standard    by

demonstrating     that   reasonable      jurists     would     find    that    his

constitutional    claims     are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Price has not made the requisite showing.

Accordingly,     we   deny   Price’s     motion    for    a    certificate      of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED